Citation Nr: 0913363	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to VA benefits based upon the 
character of the appellant's military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The appellant served on active duty from December 1966 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In December 2005, the Board remanded the case to cure a 
deficiency in notice.  The requested action has been 
completed.  The case has now been returned to the Board for 
further appellate action.  

The January 2003 RO decision and statement of the case issued 
in July 2003 did not address the question of whether new and 
material evidence had been submitted to reopen the 
appellant's previously denied claim of entitlement to VA 
benefits, although the Appeals Management Center's (AMC) did 
address that question.  However, the Board has a legal duty 
to consider the new and material evidence issue regardless of 
the RO's or AMC's actions.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The July 1979 RO decision that declined to reopen a 
previously denied claim of entitlement to VA benefits is 
final. 

2.  The evidence received since the July 1979 RO decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to VA benefits.


CONCLUSION OF LAW

Evidence received since the final July 1979 RO decision, 
which declined to reopen a previously disallowed claim of 
entitlement to VA benefits, is not new and material, and thus 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in January 2006 and November 2008 letters, the 
AMC provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the appellant and the types of evidence that will be obtained 
by VA.  The November 2008 letter advised the appellant how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  In 
March 2006, the appellant indicated that he had no additional 
information or evidence to submit.  The claim was last 
readjudicated in February 2009.

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
notice letters comply with the holding of the Court in Kent.  
In particular, the letters specifically informed the 
appellant of the type of evidence that was lacking in the 
prior denials and of the type of evidence that was necessary 
to reopen the claim.  While the notice letters referenced the 
wrong rating decision as the 'last final denial,' the 
appellant was correctly informed that his claim was 
previously denied due to the character of his discharge, that 
VA would not recognize an honorable or general discharge 
issued by a Discharge Review Board on or after the enactment 
of Public Law 95-126, and that only a favorable action by a 
Board of Correction of Military Records would overcome this 
bar.  The appellant was then advised that any evidence he 
submitted must relate to that fact.  Thus, the appellant was 
not prejudiced by the error.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, service personnel records, and information 
furnished by the Department of Army and the National 
Personnel Records Center (NPRC).

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, submitting statements on 
the reasons he believed he was entitled to the benefit sought 
on appeal.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the appellant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

The appellant's claim of entitlement to VA benefits was 
initially denied by the RO in a July 1970 administrative 
decision which addressed the issue of whether the appellant's 
separation from the Army on February 10, 1970 was under 
conditions other than dishonorable.  The RO noted that the 
appellant entered active duty in the Army on December 13, 
1966, and was given an honorable discharge on June 25, 1968.  
He reenlisted on June 26, 1968 and received a discharge under 
other than honorable conditions on February 10, 1970.  It was 
noted that the Service Department stated that the appellant 
was not eligible for complete separation when discharged on 
June 25, 1968.  Consequently, the appellant was considered to 
have had one period of service from December 13, 1966 to 
February 10, 1970.  The RO discussed the appellant's several 
periods of AWOL [absent without leave], his apprehension by 
civil authorities and detainment in prison for a charge of 
driving without a license, his receipt of two Article 15 
punishments, and the court-martial action pending at the time 
of his discharge.  The RO noted that the appellant was 
afforded a psychiatric evaluation.  The RO concluded that 
there was no evidence that the appellant was insane, that the 
repeated lengthy periods of AWOL constituted willful and 
persistent misconduct, and that a discharge or release 
because of willful or persistent misconduct was considered a 
dishonorable discharge.  The RO therefore found that the 
appellant was guilty of persistent and willful misconduct, 
and his discharge on February 10, 1970 was deemed to be under 
dishonorable conditions and constituted a bar to all benefits 
administered by VA.  

An August 1978 administrative decision considered the issue 
of whether mitigating or compelling reasons existed for the 
appellant's continuous unauthorized absence for a period of 
180 or more days leading to his discharge under other than 
honorable conditions.  The RO noted that in regard to 
mitigation of lost time, the appellant stated that he served 
in Vietnam, where he received two wounds that prevented him 
from receiving a promotion.  Upon return from overseas, he 
was bitter and unable to adjust to military life since he had 
less rank than others with shorter time in service.  He was 
constantly taunted and harassed by other individuals about 
his lesser rank which was the reason he went AWOL.  The RO 
noted that AWOL status for a continuous period of 180 or more 
days was a bar to VA benefits unless mitigating or compelling 
circumstances were present to warrant the prolonged absence.  
The RO found that the length and character of service 
exclusive of the prolonged length of lost time, the reasons 
for absence, or the existence of a legal defense, were not 
circumstances that mitigated the appellant's period of 
prolonged absence.  

In a July 1979 decision, the RO noted that Public Law 95-126 
created a new statutory bar to benefits applicable to 
individuals like the appellant who were absent without 
authority for a continuous period of 180 days or more, and 
who, as the result, were released with an other than 
honorable discharge.  Therefore, the RO found that the 
appellant's updated general discharge based on the decision 
of the Army Discharge Review Board could not be considered 
new and material evidence.  It was noted that a decision by 
the Military Board of Correction would be needed to reverse 
the decision.  The RO enclosed VA Form 1-4107, which 
explained the appellant's procedural and appeal rights.  The 
appellant did not appeal the decision and it became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).  

The relevant evidence of record at the time of the July 1979 
rating decision included service treatment records, service 
personnel records, and information provided by the NPRC 
regarding the appellant's character of service.  The content 
of the records are as discussed above in the RO decisions.  
Also, the DD Form 214 noted that the appellant had 411 days 
of time lost and that he was discharged by reason of 
unfitness under Army Regulation 635-212 Separation Program 
Number 28B [unfitness, frequent involvement in incidents of a 
discreditable nature with civil or military authorities].  
Lastly, the June 1979 letter from the Department of the Army 
noted that after a review of the findings and conclusion of 
the Army Discharge Review Board, the appellant's discharge 
had been changed to under honorable conditions (general).  
New separation documents were provided.  

The appellant's claim to reopen was received in May 2002.  
Relevant evidence received subsequent to the July 1979 rating 
decision includes a December 2002 statement from the 
appellant in which he maintained that he did not go AWOL 
because he was unable to adjust to military life on account 
that he had less rank.  He noted that he had two purple 
hearts and witnessed a lot of combat and loss of friends.  He 
maintained that he did not realize it at that time but he was 
actually suffering from PTSD notwithstanding the in-service 
diagnosis of severe passive-aggressive personality disorder.  
He reenlisted but he started to have problems and found his 
service stateside difficult after having been in Vietnam.  
The appellant submitted a reportedly reissued separation 
document, updated from the one provided by the Department of 
Army in June 1979.  In the March 2003 notice of disagreement, 
the appellant noted that he continued to disagree with the 
denial because his disability resulted from his first period 
of service for which he received an honorable discharge.  In 
the August 2003 substantive appeal, the appellant maintained 
that he felt that his service to his country made up for 
later behavior.

In the October 2003 Statement of Accredited Representative in 
Appealed Case, the service representative contended that the 
appellant had met the requirements of 38 C.F.R. § 3.12(g), 
and therefore, the bar from benefits should be removed.  The 
representative observed that on the reissued DD Form 214, the 
reason cited for discharge is misconduct, frequent incidents 
of a discreditable nature with civil or military authorities 
under PARA 14-33b(1), AR 635-200 SPD JKA.  Thus, the 
representative maintained that the record reflected that the 
appellant's discharge upgrade was under honorable conditions 
with the reason for separation as misconduct, which was an 
offense that may be set aside.

The appellant now essentially maintains that he has PTSD that 
had its onset after his return from Vietnam and manifested 
into the actions that ultimately caused his discharge from 
service under other than honorable conditions.  The 
appellant's current contention as to the reasons for him 
going AWOL while new, is not material evidence as there is no 
reasonable possibility that this lay evidence can 
substantiate his claim.  An honorable or general discharge 
issued on or after October 8, 1977, by a discharge review 
board established under 10 U.S.C. § 1553, sets aside a bar to 
benefits imposed under paragraph (d), but not paragraph (c), 
of this section subject to a number of conditions.  See 
38 C.F.R. § 3.12(g) (2008) (emphasis added); 38 C.F.R. 
§ 3.12(c) (2008) (noting under paragraph (c) that a discharge 
under other than honorable conditions issued as a result of 
being AWOL for a continuous period of at least 180 days is a 
bar to benefit entitlement except if there are compelling 
circumstances to warrant the prolonged unauthorized absence 
with such factors to be considered as the reasons for going 
AWOL).  Thus, the appellant's evidence of compelling 
circumstances for a prolonged unauthorized absence would not 
substantiate the claim.  

As for paragraph (d), "willful and persistent misconduct" 
is a bar to benefit entitlement that may be set aside by 
virtue of an honorable or general discharge issued on or 
after October 8, 1977, by a discharge review board.  
38 C.F.R. § 3.12(g) (2008).  It is essentially contended that 
the appellant's discharge is now characterized in the 
reissued DD Form 214 as due to "willful and persistent 
misconduct," and therefore, subject to removal of the bar to 
benefits.  The DD Form 214 the appellant submitted in 
December 2002 while new, is not material.  The underlying 
conduct for which the appellant originally received a 
discharge under other than honorable conditions and then an 
upgrade to a discharge under honorable conditions, is the 
appellant's unauthorized absence for a continuous period of 
180 days or more, regardless of whether described as 
"unfitness," as back in 1970, or as "misconduct" as it is 
currently described.  As noted above, an unauthorized absence 
for a continuous period of 180 days or more is not conduct 
that an honorable or general discharge issued by a discharge 
review board may set aside.  Only favorable action by a Board 
for Correction of Military Records will overcome this bar.  
Thus, the reissued DD Form 214 does not constitute evidence 
that the appellant meets the requirements of 38 C.F.R. § 
3.12(g), and is therefore, not material.    

Consequently, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to VA benefits.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to VA benefits based upon the 
character of the appellant's military service, the appeal is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


